Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 1 of 81
AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES District CourT FILED
for the JUL 2.8 2017

Pasha Ls ND Clerk, U.S. District and
Bankruptcy Courts

Case No. IF —-Mj-— 0S 27

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

COBURN & GREENBAUM PLLC

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A
located in the District of Columbia  _—_—__ , there is now concealed (identify the

person or describe the property to be seized):

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
ot evidence of a crime;
@ contraband, fruits of crime, or other items illegally possessed;
@ property designed for use, intended for use, or used in committing a crime;

Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 951; Acting as a foreign agent without notice to the Attorney General;
22 U.S.C. § 611 et seq.; Foreign Agents Registration Act
18 U.S.C. § 1001 Making a material false statement

The application is based on these facts:

See attached Affidavit.

Continued on the attached sheet.

© Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set

) is requested

   

 

Reviewed by AUSA/SAUSA:

Printed name and title

 

Sworn to before me and signed in my presence.

Lf MALS

Judge's signature

Date: fay Z. v, ws /4

City and state: Washington, D.C. / Hon. Beryl A. Howell, Chief U.S. District Judge

Printed name and title
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 2 of 81

REED

WL 9 Sa59
IN THE UNITED STATES DISTRICT COURT FOR THE 7 Clerk, U8, Dy :
DISTRICT OF COLUMBIA Bankrupt cy conan

IN THE MATTER OF THE SEARCH OF
COBURN & GREENBAUM PLLC

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

|, RR, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure to search the premises known as Coburn & Greenbaum PLLC,
02:
“PREMISES,” further described in Attachment A, for the property — electronic devices —
described in Attachment B; to seize the property described in Attachment B; and to extract from
that property the electronically stored information described in Attachment C. Because the
premises to be searched is a law firm, and in light of the sensitivities attendant to such a search, I
will limit the execution of this search to the process described infra in Paragraph 8. j fp {

2. I am a Special Agent with the Federal Bureau of Investigation (“FBI’’) and *  P q 4 i ald

FB\ aetna nrg Ln Watlmengten, D.C. \ oy t

assigned to Pi on-Ejeld. Office2I am a lawe forcement officer of the United State

within the meaning of Section 2510(7) of Title 18, United States Code, and I am authorized by

law to conduct investigations and to make arrests for felony offenses. I have been a Special
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 3 of 81

Agent with the FBI since 2006. This affidavit is intended to show only that there is sufficient
probable cause for the requested warrant and does not set forth all of my knowledge about this
matter.

3, On July 7, 2017, the United States submitted an application for a search warrant,
attached hereto as Exhibit 1, in connection with which I swore to an affidavit, attached hereto as
Exhibit 2 and described herein as the “July 7 Affidavit,” that established that there is “probable
cause to believe that Michael T. Flynn, Bijan Rafiekian, and other individuals working for or
with Flynn, the Flynn Intel Group Inc. and the Flynn Intel Group LLC (collectively “FIG”)
committed violations of 18 U.S.C. § 951 (acting as a foreign agent without notice to the Attorney
General), the Foreign Agents Registration Act (“FARA”), 22 U.S.C. § 611 et seq, and 18 U.S.C.
§ 1001 (making a material false statement).” Exhibit 2 is incorporated herein by reference. That
affidavit further established that there is probable cause to search the electronic devices that
GEE Used in furtherance of his employment with and work for FIG “for evidence,
contraband, fruits, and/or instrumentalities of these crimes.” Exhibit 2, Attachment B2.

4. Pursuant to that application, on July 7, 2017, Chief Judge Beryl A. Howell
granted a warrant to search the electronic devices that Ps used in furtherance of
his employment with and work for FIG for all records relating to those violations. The warrant is
attached hereto as Exhibit 3. The application contemplated that [J would
produce the devices sought pursuant a Grand Jury subpoena that was attached to the application
and that the government reissued, after discussions with [EY s counsel, on July 19,
2017. See Exhibits 3 and 4. MY did not produce the devices in response to the

latter subpoena but rather, on July 21, 2017, he moved to quash the subpoena through his
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 4 of 81

counsel, Coburn & Greenbaum PLLC. Because I did not produce the devices
sought, the United States never executed the search warrant attached hereto as Exhibit 3.
PROBABLE CAUSE

5. Paragraphs 9 through 31 of Exhibit 2, which are incorporated herein by reference,
establish probable cause to believe that the named individuals committed the listed crimes and to
search the devices described in Attachment B hereto for evidence of those crimes

6. On July 21, 2017, two days after the subpoena referenced above had been served
on (EE through his counsel, counsel sent an email to the government attorneys
handling this matter stating counsel’s belief that the electronic devices referenced in the July 7

Affidavit were currently located at counsel’s “law offices,” which the signature block of the

email listed as “Coburn & Greenbaum PLLC, Sq
See. Chat email is attached hereto as Exhibit 5.

7. Based on my investigation to date, I am aware that among the electronic devices
that Michael G. Flynn used in furtherance of his employment with and work for FIG are a
computer and a mobile device. The following facts support that conclusion:

a. Covington & Burling (“Covington”) represent both Michael T. Flynn
and FIG. On May 26, 2017, Covington informed me
that FIG had not provided any of its employees or associates with electronic
devices to be used for business purposes. Rather, FIG employees and associates
used their personal electronic devices—including computers and cellular
phones—to conduct FIG’s business. Covington further explained that, when FIG
ceased operations in November 2016, FIG associate {J had instructed all

persons associated with FIG to download their FIG-related emails from the FIG

3
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 5 of 81

8. Because this warrant authorizes the search of a law office, and the government is
extremely sensitive to the need to prevent any potential intrusion into the attorney-client
privilege, execution of the warrant will entail government agents alerting
counsel at Coburn & Greenbaum PLLC to the existence of the warrant and asking them to
comply by providing the property listed in Attachment B to the government, rather than
government agents physically searching the PREMISES. If that execution plan is ultimately
insufficient to obtain custody of the property listed in Attachment B, government agents will not
take any additional actions to execute the search warrant without further consultation with the
Court. In addition, the search of the property listed in Attachment B for the electronically stored
information described in Attachment C would in the first instance be conducted by a “filter” or
“taint” team of agents and attorneys, rather than the agents and attorneys working on the
investigation, whose mandate would be to review for material potentially subject to the attorney-
client privilege and to remove that material from the information eventually turned over to the
investigators for their review. Finally, where appropriate, officers will copy data, rather than
physically seize computer and phone, to reduce the extent of disruption. If, after inspecting the
computer and phone, it is determined that some or all of this equipment is no longer necessary to
retrieve and preserve the evidence, the government will return it.

CONCLUSION

9. I submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachment A, seize the property described in Attachment B, and to

extract from that property the electronically stored information described in Attachment C.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 6 of 81

REQUEST FOR SEALING

10. _—_— It is respectfully requested that this Court issue an order sealing, until further
order of the Court, all papers submitted in support of this application, including the application
and search warrant, except as may be necessary for law enforcement purposes. I believe that
sealing this document is necessary because the warrant is relevant to an ongoing investigation,
not all of the targets and subjects of this investigation are aware that they are targets and subjects,
and not all of the potentially relevant materials for those targets and subjects will be searched at
this time. Based upon my training and experience, I have learned that, online criminals actively
search for criminal affidavits and search warrants via the internet, and disseminate them to other
online criminals as they deem appropriate. Premature disclosure of the contents of this affidavit
and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.

   

Special Agent
FBI
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 7 of 81

ENCLOSURES

Attachment A (Premises To Be Searched)

Attachment B (Property To Be Seized)

Attachment C (Electronically Stored Information To Be Searched)

Exhibit 1 (July 7, 2017 Application For A Search Warrant)

Exhibit 2 (Affidavit In Support of July 7, 2017 Search Warrant Application)
Exhibit 3 (Signed July 7, 2017 Search Warrant)

Exhibit 4 (July 19, 2017 Grand Jury Subpoena To a)
Exhibit 5 (July 21, 2017 E-mail From Coburn & Greenbaum To Government)

Subscribed and sworn to before me
on July 28, 2017:

LA MOWEEL

HONORABLE BERYL A. HOWELL
CHIEF UNITED STATES DISTRICT JUDGE
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 8 of 81

ATTACHMENT B
The property to be seized are the computer and mobile device that Michael G. Flynn
utilized in furtherance of his employment with and work for FIG. The first fourteen digits of the
mobile device’s IMEI # are MJ. This warrant authorizes the forensic examination
of the computer and mobile device for the purpose of identifying the electronically stored

information described in Attachment C.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 9 of 81

ATTACHMENT C
I. All records that relate to violations of 18 U.S.C. § 951, 22 U.S.C. § 611 et seq,
and 18 U.S.C. § 1001, and involve Michael T. Flynn, Bijan Rafiekian, Ekim Alptekin, Inovo BV,
the Flynn Intel Group Inc. and/or the Flynn Intel Group LLC. (collectively, “FIG”), since
January 1, 2014, including:

a. Communications, records, information, documents and other files that reveal efforts by
Flynn, Rafiekian, Alptekin, FIG, and FIG associates to conduct activities on behalf of, for the
benefit of, or at the direction of any foreign government, foreign officials, foreign entities,
foreign persons, or foreign principals;

b. Communications, records, information, documents and other files that reveal associations
between Flynn, Rafiekian, Alptekin, FIG, and FIG associates and any foreign government,
foreign officials, foreign entities, foreign persons, or foreign principals;

c. Records of any funds or benefits received by or offered to Flynn, Rafiekian, Alptekin,
FIG, and FIG associates by, or on behalf of, any foreign government, foreign officials, foreign
entities, foreign persons, or foreign principals;

d. Communications, records, information, documents and other files that pertain to
representations that Flynn, Rafiekian, Alptekin, FIG, and FIG associates have made to the U.S.
government;

De For any computer, phone, or storage medium whose seizure is otherwise
authorized by this warrant, and any computer, phone, or storage medium that contains or in
which is stored records or information that is otherwise called for by this warrant (hereinafter,

“COMPUTER”):
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 10 of 81

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs, phone books,
registry entries, configuration files, saved usernames and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant messaging logs, photographs, and
correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;

& evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events relating to crime under
investigation and to the computer user;

a. evidence indicating the computer user’s state of mind as it relates to the crime
under investigation;

c evidence of the attachment to the COMPUTER of other storage devices or similar
containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

1s passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER;
ts documentation and manuals that may be necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;

2
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 11 of 81

k. records of or information about Internet Protocol addresses used by the
COMPUTER;
lL. records of or information about the COMPUTER’s Internet activity, including

firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search engine, and records of user-typed web
addresses;

m. contextual information necessary to understand the evidence described in this
attachment.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 12 of 81

Exhibit 1
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 13 of 81

AO 106 (Rey. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

 

 

for the JUL -7 207
District of Columbia Clerk, U.S. District ane
_—_ = .  — —— —Bankregtar tourrs ~
In the Matter of the Search of Case No: 1:17-mj-478
(Bit areas ceproperty te Comet . Assigned To: Chief Judge Beryl A. Howell

or identify the person by name and address)

ELECTRONIC DEVICES TO BE PROVIDED TOAGRAND « DateAssigned: 7/7/2017
JURY IN THE DISTRICT OF COLUMBIA, IN RESPONSE Description: Search and Seizure Warrant

TO GRAND JURY SUBPOENA 17-1/2007, BY

SUBPOENA RECIPIENT

APPLICATION FOR A SEARCH WARRANT

I, a federal] law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that J have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):

oN oe

See Attachment A2.

located in the
person or describe the property to be seized):

See Attachment B2.

_ District of _ Columbia , there is now concealed (identify the

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;

ow property designed for use, intended for use, or used in committing a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 951; Acting as a foreign agent without notice to the Attorney General;
22 U.S.C. § 611 et seq.; Foreign Agents Registration Act
18 U.S.C. § 1001 Making a material false statement

The application is based on these facts:

See attached Affidavit.

@ Continued on the attached sheet.

O Delayed notice of days (give exact ending dateifmorethan 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

_ ) is requested

 
 
   

Reviewed by AUSA/SAUSA: Applicant's signature

a BEE

Printed name and title

 

 

Sworn to before me and signed in my presence.

Date: ___O7/7/2017___ 8 AMA

udge’s signature

_ Hon. Beryl A. Howell, Chief U.S. District Judge

Printed name and litle

City and state: Washington, D.C.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 14 of 81

Exhibit 2
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 15 of 81

FILED

 

IN THE UNITED STATES DISTRICT COURT FOR THE mt 7 evi?
} Ch

DISTRICT OF COLUMBIA Bankes eolstrict es
IN THE MATTER OF THE SEARCH OF
ELECTRONIC DEVICES TO BE eicemam _ -
PROVIDED TO A GRAND JURY IN THE 5 . —
DISTRICT OF COLUMBIA, IN an No: 1:17-mj-478
RESPONSE TO GRAND JURY Ohio: To: Chief Judge Beryl A. Howell
SUBPOENAS 17-1/2006, 17-1/2007 and 17- |¢ pe e Assigned: 7/7/2017
1/2008, BY SUBPOENA RECIPIENTS | €scription: Search and Seizure Warrant

MICHAEL T. FLYNN,
, and BIJAN RAFIEKIAN also
known as BIJAN KIAN.

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

I, SE © GR. being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
—— of Criminal Procedure for three search warrants authorizing the examination of property—
electronic devices—which will be in the custody of law enforcement in Washington, D.C. at the
time the warrants are executed, and the extraction from that property of electronically stored

information described in Attachments B1, B2, and B3.

2. I am a Special Agent with the Federal Bureau of Investigation (“FB]”) and
assigned to the Washington Field Office. I am a law enforcement officer of the United States
within the meaning of Section 2510(7) of Title 18, United States Code, and J am authorized by

law to conduct investigations and to make arrests for felony offenses. I have been a Special
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 16 of 81

Agent with the FBI since November 1999. I have conducted numerous investigations involving
both National Security and Criminal matters to include Espionage, Counterterrorism, Drug
Trafficking, and non-Traditional Organized Crime. Prior to my position as a Special Agent with
the FBI, I was an Intelligence Officer with the Defense Intelligence Agency in Washington, D.C.
This affidavit is intended to show only that there is sufficient probable cause for the requested

warrants and does not set forth all of my knowledge about this matter.

a. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that Michael T. Flynn, Bijan Rafiekian, and other individuals
working for or with Flynn, the Flynn Intel Group Inc. and the Flynn Intel Group LLC
(collectively “FIG”) committed violations of 18 U.S.C. § 951 (acting as a foreign agent without
notice to the Attorney Chaeenth the Foreign Agents Registration Act (“FARA”), 22 U.S.C. § 611
et seq, and 18 U.S.C. § 1001 (making a material false statement). There is also probable cause to
search the information described in Attachments Al, A2, and A3 for evidence, contraband,
fruits, and/or instrumentalities of these crimes, further described in Attachments B1, B2, and B3.

IDENTIFICATION OF THE DEVICES TO BE EXAMINED

4. The premises to be searched are comprised of electronic devices to be provided to
a Grand Jury in this District, pursuant to validly-issued Grand Jury subpoenas attached hereto as

Exhibits 1, 2, and 3, by Michael T. Flynn, ME, and Bijan Rafiekian (collectively,

the “Subjects”). The premises will be referred to herein as the “Subject Premises.”

5: On July 7, 2017, a Grand Jury in this district issued the subpoenas attached as

Exhibits 1, 2, and 3, which, respectively, compel Michael T. Flynn, i, and Bijan

Rafiekian to provide: “Any electronic device, including but not limited to laptops, cell phones,

2
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 17 of 81

and electronic storage media such as USB drives, memory cards and external hard drives, that
you used in connection with your work for or with” Michael T. Flynn, Bijan Rafiekian, Ekim
Alptekin, Inovo BV, the Flynn Intel Group Inc., and/or the Flynn Intel Group'LLC. The FBI

currently plans to serve those subpoenas on the three Subjects on or about July 7, 2017.

6. The subpoenas require the Subjects to produce the requested devices to the Grand
Jury on July 14, 2017. At that time, the FBI intends to take possession of the devices and
execute this search warrant, should the instant application be approved. Because the Grand Jury
sits in this district, should the Subjects produce the subpoenaed devices to the Grand Jury, the
search will be executed in this district — specifically, at the Washington Field Office of the FBI.
Should the Subjects choose to comply with the attached subpoenas by producing the devices
directly to the FBI on or before July 14, 2017, the FBI will only execute this search warrant once

the devices have been transported to the Washington Field Office, located in this district.

7 For the reasons described infra, I believe, based on my training, experience, and
information I have learned over the course of this investigation, that the Subject Premises contain
evidence of the crimes listed in Paragraph 3, supra. The Subject Premises are comprised of
devices which the Subjects used in furtherance of their employment with and work for the now-
defunct corporate entity, FIG. As discussed further infra, FIG did not appear to provide its
employees computers, phones, or other equipment, but instead allowed its employees to use their
personal electronic devices, including phones and computers, for all company businesses during
the term of their employment. I have been unable to determine over the course of this
investigation the exact model and serial numbers of the devices used by the Subjects in

furtherance of their work for FIG — thus, I seek this anticipatory search warrant and anticipate
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 18 of 81

executing it upon those devices which the Subjects indicate, by their compliance with the

attached subpoenas, were the personal devices utilized by the Subjects for FIG business during

the term of their employment with the company.

8. The applied-for warrants would authorize the forensic examination of the Subject
Premises for the purpose of identifying electronically-stored data particularly described in

Attachments B1, B2, and B3.

PROBABLE CAUSE

A. Overview of the Investigation

9. The FBI is investigating the Subjects, FIG, and persons working for or with FIG
in connection with activities they conducted in the United States on behalf of foreign
governments and foreign principals without having properly disclosed such relationships to the
United States government. Specifically, as discussed further below, there is probable cause to
believe that, since as early as July 2016, the Subjects, FIG, and persons working for or with FIG
performed work on behalf of, at the direction of, and for the principal benefit of the Government
of Turkey, without disclosing such relationships to the United States government. The evidence
indicates there is reason to believe that the Subjects, FIG, and FIG associates masked the fact
that they were working at the direction of and for the principal benefit of the Government of
Turkey by utilizing an intermediary, Ekim Alptekin, a foreign businessman with Turkish and
Dutch passports, and his company, Inovo BV (“Inovo”), which is incorporated in the
Netherlands. As described in the emails below, the Subjects’ and FIG’s work with Inovo focused

almost exclusively on Fethullah Gulen, a U.S. citizen and cleric whom the Government of
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 19 of 81

Turkey blames for a failed coup attempt in that country that occurred in July 2016 and whose

extradition from the United States Turkey sought in July 2016.

10. There are some limited exemptions to the requirement to register under FARA,
such as if the foreign agent registers under the Lobbying Disclosure Act (“LDA”). The LDA
exemption, however, does not apply if the foreign principal is a foreign government or if a

foreign government is the principal beneficiary of the political activities. See 22 U.S.C. § 213; 28

CER. § 5.307.

1. The Subjects

11. Michael T. Flynn is the former Director of the Defense Intelligence Agency and
the former National Security Advisor. Flynn started his own company soon after being
honorably discharged from the military in September 2014. Specifically, in or around June
2015, Flynn, Bijan Rafiekian (also known as “Bijan Kian”) (hereinafter “Kian”), andj
GB incorporated FIG in Delaware, with its principal address at
. GE is 201 included amongst the “Subjects” in this application.) The

FIG Board of Directors were Flynn, Kian, and {- Flynn was the Chairman and CEO and

Kian was the Vice Chairman. RE. served as Flynn’s Chief of Staff at

FIG,
2. The Unregistered Foreign Agent Allegations
iz. Based on a review of open source material, I am aware that on or about July 15,
2016, a coup d’etat was attempted in Turkey against President Recep Tayyip Erdogan. President

Erdogan and his administration claimed that Fethullah Gulen and his followers instigated the

coup. Gulen lives in the United States and operates a network of charter schools.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 20 of 81

13. Onor about July 23, 2016, the Government of Turkey formally sought Gulen’s
extradition from the United States.

14. On or about July 27, 2016, Kian, using his FIG email address, emailed Alptekin to
discuss FIG working on a project that appeared to be for the principal benefit of the Government
of Turkey. In the email, Kian indicated that he had had a “detailed discussion” with “MF” and
that they “are ready to engage on what needs to be done. Turkey’s security and stability is
extremely important to world security. [President Erdogan] can lead the campaign against
Radical Islam to protect the image of Islam.” Based on my knowledge of this investigation, I
believe “MF” is Michael T. Flynn, the head of FIG.

15. Soon after these initial discussions, Alptekin engaged with high-level officials
within the Government of Turkey to get approval and funding for the project. For example, on or
about July 29, 2016, Alptekin emailed Kian that Alptekin had met with “MC” in Turkey. Based
on my knowledge of this investigation, I believe that MC is the Turkish Foreign Minister,
Melvut Cavusoglu. According to the email, “MC’ asked Alptekin to work with FIG “to
formulate what kind of output we can generate on the short to mid-term as well as an indicative
budget ... Ps: Needles [sic] to tell you but he asked me not to read in anyone else for the time
being and keep this confidential.” Based upon my training and experience, as well my
knowledge of this investigation, I believe the instruction “not to read in anyone else” was an
instruction not to tell anyone else about the terms of the project for which the Government of
Turkey was engaging FIG.

16. On or about August 8, 2016, Alptekin emailed Flynn and Kian, at their respective
FIG email addresses, to inform them that he met with the Turkish Minister of Economy to

discuss Alptekin and FIG’s proposed work for Turkey, and that the Minister of Economy agreed

6
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 21 of 81

to discuss the proposal with other Turkish ministers, including Turkish Prime Minster Binali
Yildirim. Alptekin then sent a follow-up email, on or about August 10, 2016, to Flynn and Kian
at their same FIG email addresses letting them know that he had had several meetings with the
Turkish Ministers of Economy and Foreign Affairs, and he (Alptekin) had “a green light to
discuss confidentiality, budget and the scope of the contract.”

17. As the above-described conversations indicate, it appears that the Government of
Turkey, rather than Inovo and Alptekin, was FIG’s ultimate client in connection with this
project. FIG also reached a side agreement with Alptekin at the time Flynn signed the Inovo
contract whereby Alptekin would receive 20% of any funds FIG received for the project. Given
that Alptekin was ostensibly paying FIG from his own funds for FIG’s work on the project, there
is no clear business rationale for FIG to agree to repay Alptekin 20% of the funds it received
from him in connection with the project. Thus, the below-described conversations provide
additional evidence that Alptekin was not in fact FIG’s ultimate client on the project.

a. On or about August 11, 2016, Kian used his FIG email address to inform Alptekin
that he and Flynn had discussed the “campaign,” which they described as
restoring “confidence through clarity,” and that the budget included providing
Alptekin 20% of the fees for “advisory support.”

b. On or about August 25, 2016, Kian sent an email from his FIG address, on which
he copied Flynn, indicating that Alptekin’s company, Inovo, would be the official
client for FIG’s project related to Turkey. Specifically, Kian thanked Alptekin for
engaging FIG on “Operation CONFIDENCE.” In the email, Kian explained that
the budget would be up to $200,000 per month, 20% of which would be provided

to Inovo for Alptekin’s “‘active participation and counsel on this engagement.”

7
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 22 of 81

c. On or about September 8, 2016, Alptekin emailed Kian, at his FIG email address,
an Independent Advisory Services Agreement signed by Alptekin. In the
agreement, Inovo is listed as the “client;” FIG is the “advisor.” The agreement
states that the advisor, FIG, “is prepared to deliver findings and results including
but not limited to making criminal referrals if warranted.” Based on my
knowledge of this investigation, I believe “criminal referrals” refers to referrals to
U.S. law enforcement authorities regarding alleged criminal activity by Gulen.
The agreement is effective on August 15, 2016, and continues for three months.
The compensation for the “advisor,” FIG, is $200,000 per month.

d. On or about September 9, 2016, the day after email records indicate Flynn and
Alptekin had both signed the Independent Advisory Services Agreement, bank
records indicate that Alptekin transferred $200,000 to FIG.

e. On or about September 12, 2016, Kian, using his FIG email address, emailed
Flynn at Flynn’s FIG address another Independent Advisory Services Agreement
for Alptekin. In this second agreement, in a reversal of roles from the contract
signed on September 8, Alptekin is listed as the “advisor” and FIG is the “client.”
The agreement includes a “mobilization fee” of $40,000 for the advisor, Alptekin.
The agreement was later modified to state that Alptekin was performing those
services under Inovo, and was ultimately signed by Flynn on October 30, 2016.

f. According to bank records provided by FIG, on or about September 13, 2016,
four days after receiving $200,000 from Alptekin, FIG transferred $40,000 to

Inovo. Kian emailed { and tasked him to execute this transfer.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 23 of 81

GE 2.vised Kian that he executed the transfer of funds on

September 13, 2016.

g. Similarly, Kian emailed [EY on or about October 14, 2016, and
asked him to transfer another $40,000 to Alptekin. MG transferred
the funds to Alptekin on October 14, 2016.

h. According to the email and business records obtained from FIG, Alptekin does
not appear to have provided any advisory, research, or consultation services to
FIG in or around September and October 2016.

18. As the above-described communications indicate, it appears that the Government
of Turkey, rather than Inovo and Alptekin, was FIG’s ultimate client in connection with this
project. Further support for this conclusion can be found within FIG’s emails about the project,
which indicate that FIG’s work pursuant to the contract focused exclusively on Gulen ~ whose
extradition the Government of Turkey was expending substantial resources in order to secure at
this time — and promoting stability in Turkey, both of which are core interests of the Government
of Turkey, rather than of the Dutch company Inovo.

19, On or about September 5, 2016, Kian, using his FIG address, emailed Flynn, at
his FIG address, the “Operation CONFIDENCE Playbook.” The “Playbook,” which was
attached to the email, described its mission goals as investigating the activities of “X” in the
United States and registering “under Lobbying Disclosure Act representing a Dutch entity.”
Based on my review of the materials obtained in this investigation, I believe “X” refers to Gulen.
Listed among the participants in the “Playbook” is Alptekin, whose role is defined as “strategy

support,” as opposed to the “client” or a similar moniker.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 24 of 81

20. On or about September 6, 2016, Kian, using his FIG address, emailed both Flynn
and (RE at their FIG addresses to advise them that the “client is seeking a high

level meeting in NYC on September 19" or 20"".”

21. | Onor about September 19, 2016, according to publicly filed documents and
interviews conducted by the FBI, Kian, Flynn, other FIG employees and James Woolsey, the
former Director of Central Intelligence, met with Alptekin, Turkish Minister of Foreign Affairs
Cavusoglu, and the Turkish Minister of Energy, Berat Albayrak, in New York City. According to
open source information, Minister Albayrak is the son-in-law of President Erdogan. According to
one of the meeting participants, the individuals discussed forcibly removing Gulen from the
United States in lieu of extradition.

22. On or about November 8, 2016, Flynn published an op-ed in The Hill focusing on
Gulen, whom Flynn called a “radical Islamist.” Flynn also called Turkey the US’s strongest ally
against ISIS. Four days before the op-ed was published, Kian, using his FIG address, emailed a
version of that op-ed to Alptekin and to Bob Kelley, FIG’s General Counsel.

23. | Onor about September 30, 2016, according to public records, FIG registered
under the LDA that it was engaged in lobbying activity on behalf of Inovo. The filing, however,
failed to identify that the Government of Turkey directed, controlled, or was the principal
beneficiary of FIG’s lobbying activity. Moreover, the filing failed to specify that FIG would be
lobbying on issues relating to Turkey and Gulen.

24. After receiving a letter from the U.S. Department of Justice, on or about March 7,
2017, over six months after it began working with Alptekin, FIG registered under FARA with
respect to its work with Inovo. In its registration, FIG acknowledged that its work “could be

construed to have principally benefitted the Republic of Turkey.” The filing, however, appeared
10
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 25 of 81

to contain multiple material misstatements, including that the Government of Turkey did not
direct, control, or finance FIG’s work with Inovo; that FIG did not know the extent of the
Government of Turkey’s involvement in the project; that the purpose of the project was business-
related; and that project was related to Inovo’s work for an Israeli company.

25. Following the publication of Inovo’s relationship with FIG, Alptekin publicly
denied that he worked on behalf of the Government of Turkey in his dealing with FIG. When
certain media outlets reported about $80,000 of payments from FIG to Alptekin listed in FIG’s
FARA filing as “Consultant Fees,” Alptekin publicly claimed that those payments were refunds
for lobbying work that FIG had not performed. However, as detailed above, as early as August

11, 2016, Alptekin and Kian discussed providing Alptekin with 20% of the contract for

“advisory support.”

3. The Subject Premises

26. As described supra, the Subject Premises consist of electronic devices used by the
Subjects during the course of their employment with and work for FIG.

27. | Asubpoena issued by a Grand Jury in the Eastern District of Virginia was served
on FIG, through its counsel, on or about April 25, 2017. That subpoena, attached hereto as
Exhibit 4, sought “any and all documents and physical objects currently in the possession,

custody, or control of [FIG], including but not limited to” a category of documents enumerated

in the subpoena. See Ex. 4 at 1-2.

28. In discussion with FIG’s counsel regarding the execution of the aforementioned
subpoena, FIG’s counsel indicated that, at the time of that conversation, he was not aware that

FIG provided any of its employees or associates with electronic devices to be used for business

1]
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 26 of 81

purposes. Rather, he advised that FIG employees and associates appeared to utilize their
personal electronic devices, including laptops and phones, in order to conduct FIG business.

29. FIG ceased operations on November 30, 2016. On or about that date, according
to FIG’s attorney, FIG associate MM instructed all employees to download their FIG-
related emails from the FIG network — operated by Google — should they wish to retain them.

30. In responding to the subpoena provided in Exhibit 4, FIG’s counsel indicated that
Flynn and Kian had both retained responsive documents on their personal computers. Michael T.
Flynn turned over his computer to be imaged by FIG’s counsel. Kian provided the FIG attorneys
with his FIG-related emails, which they reviewed for responsiveness. FIG’s counsel further

indicated thaf{ had provided FlG-related emails that he had recovered from his

personal devices to them in response to the subpoena.,

31. Thus, there is reason to believe that the Subjects are currently in possession of
electronic devices which contain the information described in Attachments B1, B2, and B3.
Furthermore, there is probable cause to believe that the Subject Premises, which are comprised
of those electronic devices, contain information pertaining to FIG’s work with Inovo, Alptekin,
and the Government of Turkey.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

a. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

33. There is probable cause to believe that things that were once stored on the Subject

Premises may still be stored there, for at least the following reasons:

12
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 27 of 81

a. Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.

Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,

that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in:

a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this

information.

{3
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 28 of 81

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

34. Forensic evidence. As further described in Attachments B1, B2, and B3, this
application seeks permission to locate not only electronically stored information that might serve
as direct evidence of the crimes described on the warrant, but also forensic evidence that
establishes how the Device was used, the purpose of its use, who used it, and when. There is

probable cause to believe that this forensic electronic evidence might be on the Subject Premises

because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file
systems can record information about the dates files were created and the

sequence in which they were created.

14
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 29 of 81

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who

used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual

information necessary to understand other evidence also falls within the scope of

the warrant.

e: Further, in finding evidence of how a device was used, the purpose of its use, who

used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

35. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

15
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 30 of 81

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

36. | Manner of execution. Because this warrant seeks only permission to examine a
device that will be in law enforcement’s possession at the time of execution, the execution of this
warrant does not involve the physical intrusion onto a premises. Consequently, I submit there is
reasonable cause for the Court to authorize execution of the warrant at any time in the day or
night.

CONCLUSION

37. I submit that this affidavit supports probable cause for search warrants authorizing
the examination of the Subject Premises described in Attachments Al, A2, and A3 to seek the
items described in Attachment B1, B2, and B3.

REQUEST FOR SEALING

38. It is respectfully requested that this Court issue an order sealing, until further
order of the Court, all papers submitted in support of this application, including the application
and search warrant. I believe that sealing this document is necessary because the warrant is
relevant to an ongoing investigation, not all of the targets and subjects of this investigation are
aware that they are targets and subjects, and not all of the potentially relevant materials for those
targets and subjects will be searched at this time. Based upon my training and experience, I have
learned that, online criminals actively search for criminal affidavits and search warrants via the
internet, and disseminate them to other online criminals as they deem appropriate, i.e., post them

publicly online through the carding forums. Premature disclosure of the contents of this affidavit

16
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 31 of 81

and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.

Respectfully submitted,

   

Special Agent
FBI

Subscribed and sworn to before me
on July 7, 2017:

Lert 4. te GZ

HONORABLE BERYL A. HOWELL
CHIEF UNITED STATES DISTRICT JUDGE

17
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 32 of 81

ATTACHMENT Al

The premises to be searched consist of electronic device(s) provided to a Grand Jury in
the District of Columbia, in response to Grand Jury subpoena 17-1/2006, by subpoena recipient
Michael T. Flynn.

This warrant authorizes the forensic examination of the Device(s) for the purpose of

identifying the electronically stored information described in Attachment B1.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 33 of 81

ATTACHMENT Bl

1. All records on the Device(s) described in Attachment A1 that relate to violations
of 18 U.S.C. § 951, 22 U.S.C. § 611 et seg, and 18 U.S.C. § 1001, and involve Michael T. Flynn,
Bijan Rafiekian, Ekim Alptekin, Inovo BV, the Flynn Intel Group Inc. and/or the Flynn Intel
Group LLC. (collectively, “FIG”), since January 1, 2014, including:

a. Communications, records, information, documents and other files that reveal efforts by
Flynn, Rafiekian, Alptekin, FIG, and FIG associates to conduct activities on behalf of, for the
benefit of, or at the direction of any foreign government, foreign officials, foreign entities,
foreign persons, or foreign principals; |

b. Communications, records, information, documents and other files that reveal associations
between Flynn, Rafiekian, Alptekin, FIG, and FIG associates and any foreign government,
foreign officials, foreign entities, foreign persons, or foreign principals;

c. Records of any funds or benefits received by or offered to Flynn, Rafiekian, Alptekin,

FIG, and FIG associates by, or on behalf of, any foreign government, foreign officials, foreign

entities, foreign persons, or foreign principals;

d. Communications, records, information, documents and other files that pertain to

representations that Flynn, Rafiekian, Alptekin, FIG, and FIG associates have made to the U.S.

government;

e. Evidence indicating the Device owner’s state of mind as it relates to the crimes under

investigation;

2. Evidence of user attribution showing who used or owned the Device(s) at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 34 of 81

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 35 of 81

ATTACHMENT A2

The premises to be searched consist of electronic device(s) provided to a Grand Jury in
the District of Columbia, in response to Grand Jury subpoena 17-1/2007, by subpoena recipient
a.

This warrant authorizes the forensic examination of the Device(s) for the purpose of

identifying the electronically stored information described in Attachment B2.
I.

Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 36 of 81

ATTACHMENT B2

All records on the Device(s) described in Attachment A2 that relate to violations of 18

U.S.C. § 951, 22 U.S.C. § 611 et seg, and 18 U:S.C. § 1001, and involve Michael T.

Flynn, Bijan Rafiekian, Ekim Alptekin, Inovo BV, the Flynn Intel Group Inc. and/or the

Flynn Intel Group LLC. (collectively, “FIG”), since January 1, 2014, including:

a.

Communications, records, information, documents and other files that reveal
efforts by Flynn, Rafiekian, Alptekin, FIG, and FIG associates to conduct
activities on behalf of, for the benefit of, or at the direction of any foreign
government, foreign officials, foreign entities, foreign persons, or foreign
principals;

Communications, records, information, documents and other files that reveal
associations between Flynn, Rafiekian, Alptekin, FIG, and FIG associates and any
foreign government, foreign officials, foreign entities, foreign persons, or foreign
principals;

Records of any funds or benefits received by or offered to Flynn, Rafiekian,
Alptekin, FIG, and FIG associates by, or on behalf of, any foreign government,
foreign officials, foreign entities, foreign persons, or foreign principals;
Communications, records, information, documents and other files that pertain to
representations that Flynn, Rafiekian, Alptekin, FIG, and FIG associates have
made to the U.S. government;

Evidence indicating the Device owner’s state of mind as it relates to the crimes

under investigation;
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 37 of 81

2. Evidence of user attribution showing who used or owned the Device(s) at the time the
things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 38 of 81

ATTACHMENT A3

The premises to be searched consist of electronic device(s) provided to a Grand Jury in
the District of Columbia, in response to Grand Jury subpoena 17-1/2008, by subpoena recipient
Bijan Rafiekian, also known as Bijan Kian.

This warrant authorizes the forensic examination of the Device(s) for the purpose of

identifying the electronically stored information described in Attachment B3.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 39 of 81

ATTACHMENT B3

1. All records on the Device(s) described in Attachment A3 that relate to violations of 18

U.S.C. § 951, 22 US.C. § 611 et seg, and 18 U.S.C. § 1001, and involve Michael T. Flynn,

Bijan Rafiekian, Ekim Alptekin, Inovo BV, the Flynn Intel Group Inc. and/or the Flynn Intel

Group LLC. (collectively, “FIG”), since January 1, 2014, including:

a.

Communications, records, information, documents and other files that reveal
efforts by Flynn, Rafiekian, Alptekin, FIG, and FIG associates to conduct
activities on behalf of, for the benefit of, or at the direction of any foreign
government, foreign officials, foreign entities, foreign persons, or foreign
principals;

Communications, records, information, documents and other files that reveal
associations between Flynn, Rafiekian, Alptekin, FIG, and FIG associates and any
foreign government, foreign officials, foreign entities, foreign persons, or foreign
principals;

Records of any funds or benefits received by or offered to Flynn, Rafiekian,
Alptekin, FIG, and FIG associates by, or on behalf of, any foreign government,
foreign officials, foreign entities, foreign persons, or foreign principals;
Communications, records, information, documents and other files that pertain to
representations that Flynn, Rafiekian, Alptekin, FIG, and FIG associates have
made to the U.S. government;

Evidence indicating the Device owner’s state of mind as it relates to the crimes

under investigation;
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 40 of 81

2 Evidence of user attribution showing who used or owned the Device(s) at the time the
things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include.all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 41 of 81

4

AO J10 (Rev. 06/09) Subpoena to Testify Before a Grand Jury

UNITED STATES DISTRICT COURT

for the

District of Columbia

SUBPOENA TO TESTIFY BEFORE A GRAND JURY

To: Michael T. Flynn
ee

clo
Covington & Burling LLP

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown

below to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.

 

Place: U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA 7 |
U.S. Courthouse, 3rd Floor Grand Jury #17-1 Date and Time:
333 Constitution Avenue, N.W. ;

Washington, D.C. 20001 07/14/2017 10:00 am

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank ifnot
applicable):

PLEASE SEE ATTACHED

Personal appearance is not required if the requested devices are (1) produced on or before the return date to FBI

Special Agent [ and (2) accompanied by an executed copy of the attached Declaration of Custodian of
Records. This subpoena remains in effect until all devices are provided.

Date: ___ 97/07/2017 CLERK OF-GOURT

       

Ne a!
Signature of GleakoeD

eputy Clerk

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who
requests this subpoena, are:

 
   

, Senior Assistant Special Counsel Subpoena #17-1/7006
Department of Justice — Special Counsel's Office

 
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 42 of 81

Michael T. Flynn

  
 

 

c/o

  
 

Covington & Burling LLP

  

ATTACHMENT
(Grand Jury Subpoena dated July 7, 2017)

 

INSTRUCTIONS:

In complying with this subpoena, you are required to produce all responsive devices that are in your
possession, custody, or control, whether held by you or your past or present agent, employee or
representative acting on your behalf. You are also required to produce devices that you have a legal
right to obtain, that you have a right to copy, or to which you have access, as well as devices that
you have placed in the temporary possession, custody or control of any third party.

_—
.

No devices called for by this request shall be destroyed, modified, removed, transferred, or
otherwise made inaccessible to the grand jury. If you have knowledge that any subpoenaed device
has been destroyed, discarded or lost, identify the subpoenaed device and provide an explanation of
the destruction, discarding, loss, or disposal, and the date at which the device was destroyed,

e

discarded, or lost.

3. This subpoena is continuing in nature. Any device not produced because it has not been located or
discovered by the return date shall be provided immediately upon location or discovery subsequent
thereto with an explanation of why it was not located or discovered until the return date.

4, All responsive devices must be provided in a fully decrypted state.

DEVICES REQUESTED:

Any electronic device, including but not limited to laptops, cell phones, and electronic storage media
such as USB drives, memory cards and externa] hard drives, that you used in connection with your
work for or with Bijan Rafiekian, Ekim Alptekin, Inovo BV, the Flynn Inte] Group Inc., and/or the
Flynn Intel Group LLC.

Page 1
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 43 of 81

In lieu of appearance, all devices produced can be directed to:

FBI Special Agent

   
 

Page 2
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 44 of 81

AO 110 (Rev. 06/09) Subpoena to Testify Before a Grand Jury

UNITED STATES DISTRICT COURT

for the
District of Columbia

SUBPOENA TO TESTIFY BEFORE A GRAND JURY

° az...

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown

below to testify before the court’s grand jury. When you arrive, you must remain at the court until! the judge or a court
officer allows you to leave.

 

[Place: U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA 7 — nn
U.S. Courthouse, 3rd Floor Grand Jury #17-1 Date and Time:
Geet, Dae Zany NW. 07/14/2017 10:00 am

 

 

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank ifnot
applicable):

PLEASE SEE ATTACHED

This subpoena remains in effect until all devices are provided.

   

Date: 07/07/2017 CLERK O}#-COURT

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who
requests this subpoena, are:

 
   

, Senior Assistant Special Counsel Subpoena #17-1/7007
Department of Justice — Special Counsel’s Office

 
 

Michael G. Flynn

Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 45 of 81

  

ATTACHMENT
(Grand Jury Subpoena dated July 7, 2017)

 

INSTRUCTIONS:

—

In complying with this subpoena, you are required to produce all responsive devices that are in your
possession, custody, or control, whether held by you or your past or present agent, employee or
representative acting on your behalf. You are also required to produce devices that you have a legal
right to obtain, that you have a right to copy, or to which you have access, as well as devices that
you have placed in the temporary possession, custody or control of any third party.

No devices called for by this request shall be destroyed, modified, removed, transferred, or
otherwise made inaccessible to the grand jury. If you have knowledge that any subpoenaed device
has been destroyed, discarded or lost, identify the subpoenaed devices and provide an explanation
of the destruction, discarding, loss, or disposal, and the date at which the device was destroyed,

discarded, or lost.

This subpoena is continuing in nature. Any device-not produced because it has not been located or
discovered by the return date shall be provided immediately upon location or discovery subsequent
thereto with an explanation of why it was not located or discovered until the return date.

All responsive devices must be provided in a fully decrypted state.

DEVICES REQUESTED:

Any electronic device, including but not limited to laptops, cell phones, and electronic storage media
such as USB drives, memory cards and external hard drives, that you used in connection with your
work for or with Michael T. Flynn, Bijan Rafiekian, Ekim Alptekin, Inovo BV, the Flynn Intel Group

Inc., and/or the Flynn Inte] Group LLC.

Page 1!
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 46 of 81

AO 110 (Rev. 06/09) Subpoena to Testify Before a Grand Jury

UNITED STATES DISTRICT COURT

for the
District of Columbia

SUBPOENA TO TESTIFY BEFORE A GRAND JURY

To: ~ Rafiekian

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown

below to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.

 

Place: U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA ands

U.S. Courthouse, 3rd Floor Grand Jury #17-1 Date and Time:

333 Constitution Avenue, N.W. .

Washington, D.C. 20001 07/14/2017 10:00 am
ea

 

 

 

You must also bring with you the following documents, electronically stored information, or objects (b/ank if not
applicable):

PLEASE SEE ATTACHED

Personal appearance is not required if the requested devices are (1) produced on or before the return date to FBI

Special Agent [EE and (2) accompanied by an executed copy of the attached Declaration of Custodian of
Records. This subpoena remains in effect until all devices are provided.

 

Date: 07/07/2017 | CLERK Wie

Signalure of rei Yaiibay Clerk

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who
requests this subpoena, are:

 
   

, Senior Assistant Special Counsel Subpoena #17-1/7008
Department of Justice — Special Counsel's Office

 
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 47 of 81

Pajan Rafiekian

   

ATTACHMENT
(Grand Jury Subpoena dated July 7, 2017)

 

INSTRUCTIONS:

L. In complying with this subpoena, you are required to produce all responsive devices that are in your
possession, custody, or control, whether held by you or your past or present agent, employee or
representative acting on your behalf. You are also required to produce devices that you have a legal
right to obtain, that you have a right to copy, or to which you have access, as well as devices that
you have placed in the temporary possession, custody or control of any third party.

2. No devices called for by this request shall be destroyed, modified, removed, transferred, or
otherwise made inaccessible to the grand jury. If you have knowledge that any subpoenaed device
has been destroyed, discarded or lost, identify the subpoenaed devices and provide an explanation
of the destruction, discarding, loss, or disposal, and the date at which the device was destroyed,

discarded, or lost.
Bi This subpoena is continuing in nature. Any device not produced because it has not been located or

discovered by the return date shall be provided immediately upon location or discovery subsequent
thereto with an explanation of why it was not located or discovered until the return date.

4, All responsive devices must be provided in a fully decrypted state.

DEVICES REQUESTED:

Any electronic device, including but not limited to laptops, cell phones, and electronic storage media
such as USB drives, memory cards and external hard drives, that you used in connection with your
work for or with Michael T. Flynn, Ekim Alptekin, Inovo BV, the Flynn Intel Group Inc., and/or the
Flynn Intel Group LLC.

In lieu of appearance, all devices produced can be directed to:

FBI Special Agent

Page ]
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 48 of 81

U.S. Department of Justice
United States Attorney’s Office
Eastern District of Virginia

 

 

Dana J. Boente = United States Attorey = 2100Jumieson Avenue ® Alexandria, VA 22314
(703) 299-3700 *® (703) 299-3982 (fax)

April 5, 2017

VIA ELECTRONIC MAIL

Flynn Intel Group

Attn: Custodian of Records

 

   

c/o
Covington & Burling LL.

  

Re: 17-2/17GJ0835 / 17-1075

Dear Sir or Madam:

You have been served with a subpoena issued in connection with a criminal investigation
being conducted in this District. That subpoena directs you to produce certain records on April

27, 2017, before the grand jury in Alexandria, Virginia.

As a convenience, you may, if you wish, deliver the requested documents in lieu of
appearing personally before the grand jury to: United States Attorney’s Office, Eastern District

of Virginia, 2100 Jamieson Avenue, Alexandria, VA 22314.

Any questions pertaining to the records under subpoena should be directed to
Trial Attorney, U.S. Department of Justice, National Security Division
), or Assistant U.S. Attorney

 
 
 
 

Page 1 of 2
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 49 of 81

We appreciate your cooperation in this matter. If you have any questions or concerns,
please do not hesitate to contact us.
Sincerely,

Dana J. Boente
United States Attorney

   
  

By:
Assistant United States Attorney

Enclosure

Page 2 of 2
 

Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 50 of 81

AO [10 (Rev. 06/09) Subpoena to Testify Before a Grand Jury
17-2 / 17G}0835 /17 - 1075

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia

SUBPOENA TO TESTIFY BEFORE A GRAND JURY
Flynn Inté)'Group: °°” _¥' Is > 3, = _

To:
a Custodian of Records for Flynn Intel Group

c/o RE, Covington & Burling, LLP

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown
below to testify before the court’s grand jury. When you arrive, you must remain at the court until the judge or a court

officer allows you to leave.

 

Place: Date and Time: ; .
‘* U.S, District Court . : April 27, 2017 . 9:30 AM

‘401 Courthouse*Square ves 6 tes *- - ssc x : wets ,

Alexandria, VA 22314 . ‘ . _

 

 

 

 

- You must also bring with you the following documents, electronically stored information, or objects (blank if not
Gpplicableyiins. sje ne os . im

Sce Attachment.

April 0S, 2017 a
CLERK OF COURT |:

Date: PP back.

 

Signature of Clerk ov DepuhiClerk

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorney, who

requests this subpoena, I (i us, Hi

Office of the United States Attorney

Justin W. Williams United States Attorney's Building
2100 Jamicson Avenuc

Alexandria, Virginia 22314 (703) 299-3700
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 51 of 81

Flynn Intel Group

 
  

 

 

Attn: Custodian of Records

c/o

 

ATTACHMENT — Flynn Intel Group

ee genre

Please provide any and all documents and physical objects currently in the possession, custody,
or control of Flynn Intel Group (“FIG”), including but not limited to contracts, bank records,
communications (whether paper or electronic (email)) and attachments, internal memoranda, and

any drafts thereof, relating to:

i Articles of Incorporation;
2. Documentation or charts reflecting organizational structure;
a. Names of all employees, shareholders, members of the Board of Directors,

including their title, roles/responsibilities, including contact information;

4. All contracts or written agreements with employees, stockholders, members of the
Board of Directors, or members of the laboratory team;

ae Payroll records;

6. Names of all FIG clients, including contact information;
7. All contracts or written agreements between FIG and its clients;
8. All financial holdings/bank accounts/transactions associated with FIG, including

corporate business accounts, credit/charge accounts, and any assets and liabilities;

9; Names of third party service providers (including S.G.R. LLC Government
Relations and Lobbying, Sphere Consulting, Operational Behavioral Services,
White Canvas Group, consultants, editors, public relations firms, and research
firms) utilized by FIG or its third party service providers, including contact
information;

Page 1 of 2
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 52 of 81

10.

11.

rz

13.

14.

15,

All contracts or written agreements between FIG and third party service
providers;

Any records, research, payments, invoices, communications, correspondence, or
internal memoranda (including related drafts thereof) relating to FIG’s work for
or interactions with Inovo BV;

Any records, research, payments, invoices, communications, correspondence, or
internal memoranda (including related drafts thereof) relating to FIG’s work for

or interactions with Ekim Alptekin;

Any records, research, payments, invoices, communications, correspondence, or
internal memoranda (including related drafts thereof) relating to FIG’s work for
or interactions with Ibrahim Kurtulus;

Any records, research, payments, invoices, communications, correspondence, or
internal memoranda (including related drafts thereof) relating to FIG’s work for
or interactions with individuals associated with the government of the Republic of

Turkey.

Any records, research, payments, invoices, communications, correspondence, or
internal memoranda (including related drafts thereof) relating to articles
(published, unpublished, or contemplated) relating to research conducted for

Inovo BV or the Republic of Turkey.

IN LIEU OF APPEARANCE, RECORDS MAY BE SENT TO:

United States Attomey’s Office
Eastern District of Virginia

ATTN:

ssistant U.S. Attorney

2100 Jamieson Ave,
Alexandria, VA 22314

 

Phone: (703) 299-3700

  

Page 2 of 2
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 53 of 81

Exhibit 3
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 54 of 81

AO 93 (Rey. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT
for the
District of Columbia

Case No: 1:17-mj-478
Assigned To: Chief Judge Bery! A. Howell
Date Assigned: 7/7/2017

Description: Search and Seizure Warrant

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

ELECTRONIC DEVICES TO BE PROVIDED TO A GRAND JURY IN
THE DISTRICT OF COLUMBIA, IN RESPONSE TO GRAND JURY
SUBPOENA 17-1/2007, BY SUBPOENA RECIPIENT is

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person or property located in the District of COLUMBIA
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A2

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be selzed):

SEE ATTACHMENT B2

YOU ARE COMMANDED to execute this warrant on or before July 21, 2017 (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. | @at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Hon. Beryl A. Howell

(United States District Judge)
© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to.the person who, or whose
property, will be searched or seized (check the appropriate box) :
O for days (not to exceed 30) © until, the facts justifying, the later specific dnt of __ a _ 4

Date and time issued: jh, a ee LEA be VEO —
‘ ~~ “© ~Judge’s signature :
Washington, D.C. Chief U°S. District Judge Beryl A. Howell

City and state:
“Printed name and title:

 
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 55 of 81

ATTACHMENT A2

The premises to be searched consist of electronic device(s) provided to a Grand Jury in
the District of Columbia, in response to Grand Jury subpoena 17-1/2007, by subpoena recipient
This warrant authorizes the forensic examination of the Device(s) for the purpose of

identifying the electronically stored information described in Attachment B2.
L

Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 56 of 81

ATTACHMENT B2

All records on the Device(s) described in Attachment A2 that relate to violations of 18

U.S.C. § 951, 22 U.S.C. § 611 ef seg, and 18 U.S.C. § 1001, and involve Michael T.

Flynn, Bijan Rafiekian, Ekim Alptekin, Inovo BV, the Flynn Intel Group Inc. and/or the

Flynn Intel Group LLC. (collectively, “FIG”), since January 1, 2014, including:

a.

Communications, records, information, documents and other files that reveal
efforts by Flynn, Rafiekian, Alptekin, FIG, and FIG associates to conduct
activities on behalf of, for the benefit of, or at the direction of any foreign
government, foreign officials, foreign entities, foreign persons, or foreign
principals;

Communications, records, information, documents and other files that reveal
associations between Flynn, Rafiekian, Alptekin, FIG, and FIG associates and any
foreign government, foreign officials, foreign entities, foreign persons, or foreign
principals;

Records of any funds or benefits received by or offered to Flynn, Rafiekian,
Alptekin, FIG, and FIG associates by, or on behalf of, any foreign government,
foreign officials, foreign entities, foreign persons, or foreign principals;
Communications, records, information, documents and other files that pertain to
representations that Flynn, Rafiekian, Alptekin, FIG, and FIG associates have
made to the U.S. government;

Evidence indicating the Device owner’s state of mind as it relates to the crimes

under investigation;
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 57 of 81

2. Evidence of user attribution showing who used or owned the Device(s) at the time the
things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 58 of 81

Exhibit 4
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 59 of 81

U.S. Department of Justice

 

The Special Counsel's Office

Washington, D.C, 20530

July 19, 2017

Re; Grand Jury Subpoena 17-1/7007

Dear a:

Enclosed is a subpoena commanding your appearance as a witness before a federal grand jury in
Washington, D.C., and requiring you to produce specified documents in your possession, custody, or
control to the grand jury. The subpoena directs you to appear on July 21, 2017 at 9:00am. The grand
jury consists of sixteen to twenty-three persons from the District of Columbia and is responsible for
inquiring into federal crimes that may have been committed in this District.

This letter is intended to advise you of your status and your rights, in connection with the
subpoena you have received to appear before the federal grand jury in the District of Columbia.
Currently, you are considered a “subject” of the investigation, meaning that your activities are within
the scope of the grand jury’s investigation. As such, it is important that you fully understand the nature
of the grand jury's investigation and your Constitutional rights before the grand jury.

First, as to the nature of the investigation, the grand jury before which you are commanded to
appear is conducting an investigation into possible violations of Federal criminal laws involving the
Foreign Agents Registration Act, among other offenses. You may refuse to answer any question if a
truthful answer to the question would tend to incriminate you. Anything that you do say may be used
against you by the grand jury or in a subsequent legal proceeding. If you have retained counsel, the
grand jury will permit you a reasonable opportunity to step outside the grand jury room to consult with
counsel if you so desire.

In the event that the specified documents you have been ordered to produce are electronically

stored and you do not have the means of recovering, downloading, or copying them from the device on
which they are stored, FBI Special Agent a. one of his colleagues from the FBI will
arrange to make a mirror image of the device in order to allow FBI forensic experts to identify and
recover the documents and will return the original device to you as soon as possible. You may reach

Special Agen

Please be advised that you must take all reasonable steps to preserve all responsive electronic
Page 1
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 60 of 81

documents that are responsive to the subpoena. These steps include immediately discontinuing all data
destruction or deletion and instructing anyone who has access to the device to do the same. The
destruction, deletion, or alteration of electronic data, storage media, or other documents or records
responsive to the subpoena may violate federal criminal law.

The grand jury is scheduled to hear evidence concerning this matter on July 14, 2017. If
you do not appear on that date, a warrant can be issued for your arrest, solely based on your failure to

appear, If you hire an attorney, please have him or her contact us, If you cannot afford to hire an
attorney, please contact us and we may attempt to arrange to have an attorney appointed for you.

We — your cooperation in this matter. If you have any questions, please contact me or

Very truly yours,
ROBERT S. MUELLER III
Special Counsel

By: /s/

Senior Assistant a Counsel

  

Page 2
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 61 of 81

 

AO 110 (Rev. 06/09) Su to ify Before a Grend
UNITED STATES DISTRICT COURT
for the
District of Columbia

SUBPOENA TO TESTIFY BEFORE A GRAND JURY

° i.

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown

below to testify before the court's grand jury. When you arrive, you must remain et the court until the judge or a court
officer allows you to leave.

 

   

 

+ U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

US. Courthouse, 3d Floor | Grand Jury #17-1 Date and Time:
Washington, DC. 20001 ne 07/21/2017 9:00 am

 

 

 

You nmat also bring with you the following documents, electronically stored information, or objects (blank if not
applicabla):

PLEASE SEE ATTACHED

This subpoena remains in effect untilall devices are provided,

Date: 07/19/2017

plate.
CLERK OF-COUR ii “V

Signahure of Clark ay Députy Clerk

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attomey, who
requests this subpoena, are:

 
   

a Senior Assistant Special Counsel Subpoena #17-1/7007
Department of Justwe ~ Special Counsel's Office

 
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 62 of 81

ATTACHMENT
(Grand Jury Subpoena dated July 19, 2017)

 

INSTRUCTIONS:

1, In complying with this subpoena, you are required to produce all responsive devices that are in your
possession, custody, or control, whether held by you or your past or present agent, employee or
representative acting on your behalf. You are also required to produce devices that you have a legal
right to obtain, that you have a right to copy, or to which you have access, as well as devices that
you have placed in the temporary possession, custody or control of any third party.

2. No devices called for by this request shall be destroyed, modified, removed, transferred, or
otherwise made inaccessible to the grand jury. If you have knowledge that any subpoenaed device
has been destroyed, discarded or lost, identify the subpoenaed devices and provide an explanation
of the destruction, discarding, loss, or disposal, and the date at which the device was destroyed,

discarded, or lost.

a This subpoena is continuing in nature, Any device not produced because it has not been located or
discovered by the return date shall be provided immediately upon location or discovery subsequent
thereto with an explanation of why it was not located or discovered until the return date.

4, All responsive devices must be provided in a fully decrypted state.

DEVICES REQUESTED:

Any electronic device, including but not limited to laptops, cell phones, and electronic storage media
such as USB drives, memory cards and external hard drives, that you used in connection with your
work for or with Michael T. Flynn, Bijan Rafiekian, Ekim Alptekin, Inovo BV, the Flynn Intel Group

Inc., and/or the Flynn Intel Group LLC.

Page 3
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 63 of 81

Exhibit 5
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 64 of 81

From:

To:

Subject; e; Subpoena Service

Data: Friday, July 21, 2017 9:15:48 AM

 

From [i Ij attorney.

Sent from my iPhone

On Jul 21, 2017, at 8:50 AM, GS 2:0 burngreenbaum.com> wrote:

Hi ICRI ~~ I should let you know that I believe the electronics
within the scope of the subpoena, to the extent they have been identified so far,

are at our law offices, Best,

WwW. CODUZDOIULTEenD

On 7/21/2017 6:52 AM,

 

Thanks, With respect to your statement about the second
sentence, if it's the case that you can't go that far without further
specificity, we may need to just ask your client the specific questions
in the grand jury and allow him to invoke as to the ones he believes
in good faith may elicit answers that would potentially incriminate
him,

We're happy to discuss further, but just wanted to preview our
thoughts for you. Are you available between | and 4 this afternoon
for a call?

Best
oa

——- — Office

NOTICE: This email (including any attachments) is intended for the
use of the individual or entity to which it is addressed, It may contain
information that is privileged, confidential, or otherwise protected by
applicable law. If you are not the intended recipient (or the
recipient's agent), you are hereby notified that any dissemination,
distribution, copying, or use of this email or its contents is strictly
prohibited. If you received this email in error, please notify the
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 65 of 81

sender immediately and destroy all copies.

at 4:48 AM,

On Jul 21, 2017,
De som> wrote:

Hi (M -- Thanks for the note. With respect to the
first sentence in your email below, the answer is yes.
With respect to the second sentence, I'm not sure we can
go that far without more specificity. Happy to discuss
further, Best, iy

   

On 7/20/2017 10:41 PM,

GB | just wanted to confirm our
conversation this evening that your client
believes he has a valid Fifth Amendment clalm
with respect to the list of questions below,
which we circulated last night. Your client
further malntalns that there Js a specific reason
why his description of any travel,
communication of, or position held by Michael
T. Flynn may be Inculpatory.

The Special Counsel’s Office

NOTICE: This emall (including any attachments)
Is Intended for the use of the Individual or
entity to which It Is addressed. It may contaln
Information that is privileged, confidential, or
otherwise protected by applicable law. If you
are not the Intended recipient (or the
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 66 of 81

reciplent's agent), you are hereby notified that
any dissemination, distribution, copying, or use
of this email or Its contents Is strictly
prohibited. If you received this email In error,
please notify the sender Immediately and
destroy all coples.

or

  
  

a Thursday, July 20, 2017 9:22 AM

=

ee Re; Subpoena Service

err -- Thanks for sending, and good
talking yesterday. By this evening, we'll
annotate the list below with our sense of
where a valid Fifth Amendment claim could
be made. After you review it, looking
forward to talking further about whether the
Special Counsel might move to compel
testimony over invocation of the privilege
against self-incrimination. As discussed
with we stipulate that, for the
Special Counsel to litigate such a motion, it
would not be necessary to actually elicit
invocation of the Fifth in the
grand jury. Rather, we agree that it can be
done based on our correspondence with you
and our proffer that would invoke,

Best,

 

nbaum PLLC

 

On Wed, Jul 19, 2017 at 7:52 PM,
> wrote:

, below are the questions we intend
to ask your client on Friday.
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 67 of 81

1. Are you aware of whether Michael
T. Flynn has ever traveled outside of
the United States?

2. Please describe each instance
when Michael T. Flynn traveled
outside of the United States since
August 1, 2014,

3, Are you aware of whether Michael
T. Flynn has ever communicated with
a foreign government official?

4, Please describe each instance
when Michael T. Flynn communicated
with a foreign government official
since August 1, 2014.

5. Are you aware of whether Michael
T. Flynn has ever held a position at a
corporation?

6. Please describe each position
Michael T. Flynn held at a corporation
since August 1, 2014,

7. Are you aware of whether Michael
T. Flynn has ever held a position with
any other organization (e.g.,
nonprofit)?

8. Please describe each position
Michael T. Flynn held at an
organization since August 1, 2014.

9. Are you aware of whether Michael
T. Flynn owns a telephone?

a. What type of phone?
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 68 of 81

b. What is his phone number?

10. Are you aware of whether Michael
T. Flynn owns a computer?

a. What type of computer?

The Special Counsel’s Office

NOTICE: This email (Including any
attachments) Is Intended for the use of the
Individual or entlty to which It Is addressed.
It may contain Information that Is privileged,
confidential, or otherwise protected by
applicable law. /f you are not the Intended
reciplent (or the recipient's agent), you are
hereby notifled that any dissemination,
distribution, copying, or use of thls email or
Its contents is strictly prohibited, If you
recelved this emall In error, please notify the
sender Immediately and destroy all copies.

From
[mallto}
Sent: Wednesday, July 19, 2017 4:23 PM

   
 
 

 

ubject: Re: Subpoena Service

Perfect. Thanks so much for your
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 69 of 81

flexibility, I'll be standing by af
a

. Best,

WWW « COR

:On7/1
Sure, J How about 7:15?

 

The Special Counsel's Office

NOTICE: This email (including
any attachments) Is Intended
for the use of the Individual or
entity to which It is addressed.
It may contain Information that
Is privileged, confidential, or
otherwise protected by
applicable law. If you are not
the Intended reciplent (or the
reciplent's agent), you are
hereby notlfled that any
dissemination, distribution,
copying, or use of this email or
Its contents Is strictly
prohibited. If you received this
emall In error, please notify the
sender Immediately and
destroy all coples.

From:
@coburngrcenbaum.con)

Sent: Wednesday, July 19, 2017
4:19 PM

 

 
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 70 of 81

SubJect: Re: Subpoena Service

Hi , we'd talked about
talking at 6 or 6:30. Is there a
chance of talking a bit later?
It looks like I'll be at a quick
dinner with my wife then.
Best,

—_ ; ees PLLC

 

www, coburngreenbaum.com

On Wed, Jul 19, 2017 at
11:05 AM,

    

| left you a valcemaill as well.
In anticipation of our call,
here’s a revised subpoena
with the new appearance of
date of 7/21 that we
discussed when we met last
week.

Look forward to speaking
with you soon.

Best,

The Special Counsel’s Office

NOTICE: This emall
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 71 of 81

(Including any attachments)
Is Intended for the use of the
Individual or entity to which
It Is addressed. It may
contaln Information that Is
privileged, confidential, or
otherwise protected by
applicable law. If you are not
the Intended recipient (or
the recipient's agent), you
are hereby notified that any
dissemination, distribution,
copying, or use of this emall
or Its contents Is strictly
prohibited, If you received
this email In error, please
notify the sender
Immediately and destroy all
copies.

From”

Sent: Wednesday, July 19,
2017 10:44 AM
To:

Service

 

The Special Counsel’s Office

NOTICE: This emall
(including any attachments)
Is Intended for the use of the
Individual or entity to which
itis addressed. It may
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 72 of 81

contain Information that Is
privileged, confidential, or
otherwise protected by
applicable law. If you are not
the Intended reclplent (or
the reciplent's agent), you
are hereby notifled that any
dissemInation, distribution,
copying, or use of this emall
or its contents is strictly
prohibited. If you recelved
this email in error, please

notify the sender
immediately and destroy all
coples.
From:
: > p 4

Sent: Wednesday, July 19,
2017 10:20 AM

    

ubject: Re: Subpoena
Service

Hi , left youa
voicemail. Best,

ml enbaum

 
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 73 of 81

On Wed, Jul 19, 2017 at
9:13 AM, Barry Coburn
Pcoburngrcenbaum.com>

wrote:

Hi not trying to
delay you in any way,
and apologies ifthere -
was atly
misunderstanding about
timing. What is the best
phone number to use for
you midday today?

Best

TT... un

   

 

On 7/19/2017 9:07 AM,
wrote:

We can talk
at 2:30. But
we'd like to
know before
that
conversation
whether
your client
intends to
appear on
Friday and
provide the
devices.
That answer
was due
yesterday.

Sent from
my iPhone

 
    
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 74 of 81

On Jul 19,
2017, at
9:02 AM,

   

mngrecnbaun.com>

quick
response,
Apologies;
in
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 75 of 81

parrer Ts

~
=8
s
oS
—
~

8:58

z

ll
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 76 of 81

believe
I

owe
you

an
email
back,
following
our
meeting
last
week,

Is
there

a

good
time

for

a

call
today,
maybe
late
afternoon
if

that's
possible
at

your
end?

-_
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 77 of 81

Coburn

&
Greenbaum
PLLC

f
i

www.coburngreenbaum.com

 
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 78 of 81

received
your
contact
information
from
Special
Agent

-
understand
that

you

are
representing

Attached
please
find

a
subpoena

would
appreciate
if

you
would
confirm
that
you .
will
accept
service
for
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 79 of 81

afternoon

tomorrow
morning.

Much

Special
' Counsel’s
Office

NOTICE:
This

(including
any
attachments)

intended
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 80 of 81

for

the

use

of

the
individual
or

entity

to

which
it

is 1
addressed,
It

may
contain
information
that

is
privileged,
confidential,
or
otherwise
protected
by
applicable
law.

If

you

are

not

the
intended
recipient
(or

the
recipient's
agent),
you

are
hereby
notified
that

any
dissemination,
distribution,
copying,
or

use

of
Case 1:19-mc-00174-EGS Document 22-3 Filed 11/10/20 Page 81 of 81

(i

Virus-free. www.avast.com

this
email
or

its
contents
is
strictly
prohibited.
If

you
received
this
email

in

error,
please
notify
the

” gender

immediately
and

destroy

all

copies.
